Citation Nr: 1803051	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Army from February 1977 to February 1981 and from June 1994 to December 2010 with additional years of inactive service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since transferred to the RO in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that the issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claims.  

A remand is necessary to obtain updated treatment records and to afford the Veteran new examinations so that the Board can gain a better understanding of the severity of the Veteran's conditions.  The Veteran and his representative indicated that the Veteran's PTSD and hypothyroidism have worsened since his last VA examination, which occurred in October 2010, over 7 years ago.  See December 2017 Appellate Brief.  The Board finds that a more recent examination would allow it to evaluate the current severity of the Veteran's PTSD and hypothyroidism.  See Caffrey v. Brown, Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After completing the directive above, schedule an examination with the appropriate examiner to determine the current severity of the Veteran's PTSD.  The examination should address all symptoms and occupational and social impairment. The electronic claims file must be available to the examiner, and the examiner must specify in the examination report that these records were reviewed.

3.  Schedule an examination with the appropriate examiner to determine the current severity of the Veteran's hypothyroidism and all manifestations attributable to hypothyroidism.  Specifically, the examiner should be asked to comment on whether the Veteran has cold intolerance, muscular weakness; cardiovascular involvement; mental disturbance (dementia, slowing of thought, depression); bradycardia (less than 60 beats per minute); sleepiness; weight gain; fatigability; constipation; and/or mental sluggishness as a result of hypothyroidism.  Any indicated tests are to be performed.  The electronic claims file must be available to the examiner, and the examiner must specify in the examination report that these records were reviewed.


4.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




